



Exhibit 10.1


Execution Version


September 25, 2019


Blackstone Infrastructure Advisors L.L.C.
345 Park Avenue
New York, NY 10154


Re:
Standstill Agreement in Connection with the Proposal by Blackstone
Infrastructure Partners to Acquire All Outstanding Publicly-Held Class A Shares
of Tallgrass Energy, LP



Ladies and Gentlemen:
In connection with the proposal by Blackstone Infrastructure Advisors L.L.C.
(“Blackstone”), on behalf of Blackstone Infrastructure Partners, its partners
and affiliates, as set forth in the letter from the Sponsor dated August 27,
2019 (the “Proposal Letter”), to acquire for cash all of the outstanding Class A
Shares (the “Class A Shares”) of Tallgrass Energy, LP (the “Partnership”) not
already owned by the Sponsor (the “Proposed Transaction”), the Conflicts
Committee of the Board of Directors (the “Conflicts Committee”) of Tallgrass
Energy GP, LLC (the “General Partner”), in its capacity as general partner of
the Partnership, has requested that the Sponsor enter into a standstill
agreement, and the Sponsor has accordingly agreed to enter into this letter
agreement, effective as of August 27, 2019 (the “Effective Date”). Blackstone,
together with its controlled affiliates (including, for the avoidance of doubt,
Prairie Non-ECI Acquiror LP, Prairie ECI Acquiror LP, Prairie VCOC Acquiror LP,
Prairie Secondary Acquiror L.P. and Prairie Secondary Acquiror E L.P.), but
expressly excluding the General Partner, the Partnership and their respective
subsidiaries and controlled affiliates is referred to herein as the “Sponsor.”
1.Standstill Agreement. The Sponsor agrees that it shall not, and since the
Effective Date has not, directly or indirectly, without the prior written
consent of the Conflicts Committee, in any manner:


(a) acquire, agree to acquire or make any proposal or offer to acquire (except
as contemplated by the Proposal Letter), any additional securities or property
of or interests in the Partnership or any of its subsidiaries, or any rights or
options to acquire any such securities, property or interests;


(b) enter into, or make any proposal or offer with respect to (except as
contemplated by the Proposal Letter), any merger, consolidation, business
combination, reorganization or similar transaction involving the Partnership or
any of its subsidiaries;


(c) amend or propose to amend the certificate of formation or the Second Amended
and Restated Agreement of Limited Partnership of the Partnership, the
certificate of formation or the Third Amended and Restated Limited Liability
Company Agreement of the General Partner, or the organizational documents of any
subsidiary of the Partnership;


(d) make, or in any way participate in, any “solicitation” of “proxies” (as such
terms are used in Regulation 14A promulgated under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)) to vote or consent, or enter into or
seek to enter into any agreement, arrangement or understanding with, or seek to
advise or influence, another person with respect to the voting of, or granting
of a consent with respect to, any securities of or interests in the Partnership
or any of its subsidiaries;


(e) cause the General Partner or the Partnership or any of its subsidiaries to
issue any additional securities or interests (other than the issuance of
securities issued on account of awards outstanding under employee benefit plans
existing as of the Effective Date) or to take or propose to take, directly or
indirectly, any action described in clauses (a), (b), (c), or (d) above;




1





--------------------------------------------------------------------------------







(f) vote in favor of, or give consent with respect to any security of or
interest in the Partnership or any of its subsidiaries in favor of, any
transaction, proposal, offer or amendment described in clauses (a), (b) or (c)
above if such transaction, proposal, offer or amendment was not approved and
recommended to security holders or interest holders by the Conflicts Committee;


(g) form, join or in any way participate in a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to any securities of or
interests in the Partnership (except to the extent that no member of such
“group” beneficially owns any securities of or interests in the Partnership that
are not already beneficially owned by the Sponsor as of the Effective Date);


(h) provide, or act as agent for the purpose of obtaining, debt or equity
financing for any transaction, other than the Proposed Transaction, that would
violate or contribute to a violation of this Agreement;


(i) disclose any intention, plan or arrangement inconsistent with the foregoing;


(j) disclose to any person, other than any Representative (as defined below),
any undisclosed terms or conditions of the Proposed Transaction;


(k) propose, agree to, promote, solicit or publicly announce its willingness to
undertake or support any of the foregoing, or advise, assist or encourage any
other person in connection with any of the foregoing; or


(l) propose or agree to eliminate the Conflicts Committee, revoke or diminish
its authority, or remove or cause the removal of any director that is a member
of the Conflicts Committee;


provided, that, nothing in this Section 1 shall restrict the ability of Sponsor,
any of its affiliates, or any of their respective directors, officers,
employees, agents, equityholders and advisors (including financial advisors,
attorneys, accountants and other consultants, and potential financing sources)
(collectively, “Representatives”) from (i) privately making any proposal with
respect to and privately negotiating the terms of the Proposed Transaction or
any alternative thereto with the Conflicts Committee, (ii) privately disclosing
or discussing any information regarding the Proposed Transaction or any
alternative thereto being negotiated with the Conflicts Committee to any
Representative of Sponsor or any of its affiliates, or negotiating or entering
into any agreements or arrangements with any such person with respect to the
Proposed Transaction or any alternative thereto being discussed with the
Conflicts Committee, or (iii) disclosing any information that Sponsor
determines, based upon the advice of outside counsel, is required by applicable
law, rules, regulations or other applicable legal process or requested by a
governmental authority; provided, further, that clauses (d) and (g) above shall
not limit or otherwise restrict any action taken by the Sponsor at any time
after the Effective Date to vote or give consent with respect to securities of
or interests in the Partnership held by the Sponsor of record on the Effective
Date in a manner which does not otherwise violate this letter agreement. The
prohibitions contained in this Section 1 shall terminate on the earliest of (A)
120 days from the Effective Date; (B) the entry into a definitive agreement
related to the Proposed Transaction that the Conflicts Committee shall have
approved and which contains provisions similar to the prohibitions contained in
Section 1 that are effective until the conclusion of the vote of the limited
partners of the Partnership on the Proposed Transaction; (C) the date on which
the Conflicts Committee determines, in its sole discretion, to discontinue
discussions with respect to the Proposed Transaction and the Conflicts Committee
makes a public announcement with respect thereto; (D) the date on which the
Sponsor determines, in its sole discretion, to discontinue discussions with
respect to the Proposed Transaction and the Sponsor makes a public announcement
with respect thereto; provided that such date shall not be prior to 60 days from
the Effective Date; or (E) the date on which the Conflicts Committee and the
Sponsor publicly announce their mutual agreement to discontinue discussions with
respect to the Proposed Transaction. The term “person” as used in this letter
agreement shall be broadly interpreted to include any governmental
representative, authority or tribunal, and any corporation, partnership, limited
liability company, group, individual or other entity.




2





--------------------------------------------------------------------------------





2.Third Party Beneficiaries. This letter agreement is for the benefit of the
Conflicts Committee and the Partnership, which is a third party beneficiary of
this letter agreement. The Sponsor agrees that the Conflicts Committee may
enforce this letter agreement not only for itself, but also for the benefit of
the Partnership.
3.Consequences of Breach. The Sponsor understands and agrees that money damages
would be an inadequate remedy for any actual or threatened breach of this letter
agreement by the Sponsor, and, without prejudice to any other rights and
remedies otherwise available to the Conflicts Committee or the Partnership, the
Sponsor agrees, in the event of an actual or threatened breach, that the
Conflicts Committee may seek equitable relief, including injunctive relief and
specific performance. Such remedies shall not be deemed to be the exclusive
remedies for a breach by the Sponsor of this letter agreement, but shall be in
addition to all other remedies available at law or in equity. The Sponsor
further acknowledges and agrees that no failure or delay by the Conflicts
Committee in exercising any right, power or privilege hereunder shall operate as
a waiver thereof or the exercise of any other right, power or privilege
hereunder.


4.Entire Agreement. This letter agreement constitutes the entire agreement and
supersedes all other prior agreements, understandings, representations and
warranties both written and oral, among the parties, with respect to the subject
matter hereof.


5.GOVERNING LAW AND VENUE. THIS LETTER AGREEMENT SHALL BE DEEMED TO BE MADE IN
AND IN ALL RESPECTS SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICTS
OF LAW PRINCIPLES THEREOF TO THE EXTENT THAT SUCH PRINCIPLES WOULD DIRECT A
MATTER TO ANOTHER JURISDICTION. Any action, suit or proceeding between the
parties hereto may be brought only in, and the parties hereby irrevocably submit
to the personal jurisdiction of, the Court of Chancery of the State of Delaware
or, if such Court of Chancery shall lack subject matter jurisdiction, the
Federal courts of the United States of America located in the State of Delaware,
solely in respect of the interpretation and enforcement of the provisions of
(and any claim or cause of action arising under or relating to) this letter
agreement, and in respect of the transactions contemplated by this letter
agreement, and hereby waive, and agree not to assert, as a defense in any
action, suit or proceeding for the interpretation or enforcement hereof that it
is not subject thereto or that such action, suit or proceeding may not be
brought or is not maintainable in said courts or that the venue thereof may not
be appropriate or that this letter agreement may not be enforced in or by such
courts, and the parties irrevocably agree that all claims relating to such
action, proceeding or transactions shall be heard and determined in such courts.


6. WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS LETTER AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS LETTER AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS
LETTER AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (a) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION OR
PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER, (b) EACH PARTY UNDERSTANDS AND
HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (c) EACH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (d) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS LETTER
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 6.


7.Assignment; Successors. Neither this letter agreement, nor the rights,
benefits or obligations hereunder, shall be assignable by operation of law or
otherwise. Subject to the preceding sentence, this letter agreement will be
binding upon, inure to the benefit of, and be enforceable by, the parties. Any
purported assignment in violation of this letter agreement shall be null and
void.


8.Severability. The provisions of this letter agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any




3





--------------------------------------------------------------------------------





provision of this letter agreement, or the application of such provision to any
person or any circumstance, is invalid or unenforceable, (a) a suitable and
equitable provision shall be substituted therefor in order to carry out, so far
as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision and (b) the remainder of this letter agreement and the
application of such provision to other persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application of such provision, in any other jurisdiction.


9.Counterparts. This letter agreement may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement.
Signatures to this letter agreement transmitted by facsimile transmission, by
electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing the original signature.


10.No Presumption Against Drafting Party. The parties have participated jointly
in negotiating and drafting this letter agreement. In the event that an
ambiguity or a question of intent or interpretation arises, this letter
agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this letter agreement.


[Signature Page Follows]


































































4





--------------------------------------------------------------------------------













If you are in agreement with the foregoing, please sign and return the attached
copy of this letter agreement, whereupon this letter agreement shall be
effective for all purposes as of the Effective Date.
Very truly yours,
The Conflicts Committee of the Board of Directors of Tallgrass Energy GP, LLC
                            
By:    /s/ Roy N. Cook                        
Name:    Roy N. Cook
Title:    Chairman




Accepted and agreed to:


Blackstone Infrastructure Advisors L.L.C.


By:    /s/ Wallace C. Henderson                                    
Name:    Wallace C. Henderson                    
Title:    Senior Managing Director                    






5



